           Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 1 of 16




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

VINCENT K.-B.,

                                             Plaintiff,
                                                                                      3:20-CV-157
                  v.                                                                      (DJS)

ANDREW SAUL, Comm’r of Soc. Sec.,

                                             Defendant.


APPEARANCES:                                                             OF COUNSEL:

LACHMAN & GORTON                                                         PETER A. GORTON, ESQ.
Attorney for Plaintiff
P.O. Box 89
1500 East Main Street
Endicott, NY 13761

U.S. SOCIAL SECURITY ADMIN.                                              AMELIA STEWART, ESQ.
Attorney for Defendant
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, MA 02203

DANIEL J. STEWART
United States Magistrate Judge

                                        DECISION and ORDER 1

         Currently before the Court, in this Social Security action filed by Plaintiff Vincent

K.-B. against the Commissioner of Social Security, are Plaintiff’s Motion for Judgment

on the Pleadings and Defendant’s Motion for Judgment on the Pleadings. Dkt. Nos. 10


1
 Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 8 & General Order 18.


                                                        -1-
          Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 2 of 16




& 14. Plaintiff filed a Reply Brief. Dkt. No. 17. Defendant filed a Sur-Reply Brief. Dkt.

No. 20.

       For the reasons set forth below, Plaintiff’s Motion for Judgment on the Pleadings

is denied and Defendant’s Motion for Judgment on the Pleadings is granted. The

Commissioner’s decision denying Plaintiff disability benefits is affirmed, and Plaintiff’s

Complaint is dismissed.

                           I. RELEVANT BACKGROUND

                                A. Factual Background

       Plaintiff was born on April 12, 1985, making him 31 years old on the date he

applied for disability, and 33 at the date of the ALJ’s decision. Dkt. No. 9, Admin. Tr.

(“Tr.”), p. 81. Plaintiff reported obtaining a GED, as well as BOCES training in culinary

arts. Tr. at p. 193. He has past work as a general laborer. Id. Plaintiff alleged disability

due to suicidal attempts and homicidal thoughts, panic attacks, personality disorder with

cluster B traits, PTSD, Generalized Anxiety Disorder, mood disorder, Depressive

Disorder, sleep apnea, back pain with sciatica, and arthritis. Tr. at p. 192.

                                 B. Procedural History

       Plaintiff applied for Supplemental Security Income in November of 2016. Tr. at

pp. 169-180. His application was denied. Tr. at pp. 95-98. Plaintiff requested a hearing,

and a hearing was held on January 30, 2019 before Administrative Law Judge (“ALJ”)

Kenneth Theurer at which Plaintiff was accompanied by a representative and testified.

Tr. at pp. 30-67. The ALJ issued a determination on February 8, 2019, finding Plaintiff

was not disabled since the date of his application. Tr. at pp. 7-24. Plaintiff requested

                                            -2-
        Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 3 of 16




review of the ALJ’s determination, and the Appeals Council denied the request for review

on January 8, 2020. Tr. at pp. 1-6. Plaintiff filed his Complaint in this action on February

14, 2020. Dkt. No. 1.

                                 C. The ALJ’s Decision

       In his decision, the ALJ made a number of findings of fact and conclusions of law.

First, the ALJ found that Plaintiff had not engaged in substantial gainful activity since

November 23, 2016, the application date. Tr. at p. 12. Next, the ALJ found that Plaintiff

had the following severe impairments: degenerative disc disease of the lumbar spine,

cervicalgia, anxiety disorder, depressive disorder, posttraumatic stress disorder, mood

dysregulation disorder, and personality disorder. Id. Third, the ALJ found that Plaintiff

did not have an impairment or combination of impairments that meets or medically equals

one of the listed impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the “Listings”). Tr.

at p. 13. Fourth, the ALJ found that Plaintiff had the residual functional capacity (“RFC”)

       to occasionally lift and carry twenty pounds; frequently lift and carry ten
       pounds; sit for up to six hours; stand or walk for approximately six hours in
       an eight hour day with normal breaks; occasionally climb ramps or stairs;
       never climb ladders, ropes or scaffolds; and can perform occasional
       balancing, stooping, kneeling, crouching, and crawling. The claimant
       retains the ability to understand and follow simple instructions and
       directions; perform simple tasks with supervision and independently;
       maintain attention/concentration for simple tasks; regularly attend to a
       routine and maintain a schedule; relate to and interact with co-workers and
       supervisors to the extent necessary to carry out simple tasks-i.e. he can ask
       for help when needed, handle conflicts with others, state his own point of
       view, initiate or sustain a conversation and understand and respond to
       physical, verbal and emotional social cues but he should avoid work
       requiring more complex interaction or joint efforts with co-workers to
       achieve work goals; should have no more than occasional contact with co-
       workers and supervisors; and should have no more than incidental contact
       with the public. The claimant can handle reasonable levels of simple work-

                                            -3-
        Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 4 of 16




       related stress in that he can make occasional simple decisions directly
       related to the completion of his tasks in a stable, unchanging work
       environment. I define incidental as more than never and less than
       occasional, simply the job should not involve direct interaction with the
       public but the hypothetical person does not need to be isolated away from
       the public.

Tr. at p. 15. Fifth, the ALJ found that Plaintiff was unable to perform any past relevant

work. Tr. at p. 18. The ALJ found that Plaintiff was born on April 12, 1985, and was 31

years old, which is defined as a younger individual age 18-49 on the date the application

was filed, and that he has at least a high school education and is able to communicate in

English. Tr. at pp. 18-19. The ALJ found that transferability of job skills is not material

to the determination of disability because the claimant’s past relevant work is unskilled.

Tr. at p. 19. The ALJ found that considering Plaintiff’s age, education, work experience,

and RFC, there are jobs that exist in significant numbers in the national economy that

Plaintiff can perform. Id. Finally, the ALJ concluded that Plaintiff has not been under a

disability since November 23, 2016, the date the application was filed. Tr. at pp. 19-20.

                  D. The Parties’ Briefings on Their Cross-Motions

       In his Motion for Judgment on the Pleadings, Plaintiff contends that the ALJ erred

by (1) failing to address his hospitalizations for suicidal ideation and his chronic suicidal

ideation; (2) failing to properly account for limitations to work pace, attendance, and/or

dealing with stress; (3) improperly weighing the medical opinions; (4) improperly

distinguishing between Plaintiff’s ability to interact with co-workers and supervisors and

with the public; (5) failing to properly account for Plaintiff’s stress; (6) failing to weigh

and assess third-party statements; and (7) failing to sustain his Step Five burden. Dkt.


                                            -4-
        Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 5 of 16




No. 10, Pl.’s Mem. of Law. In response, Defendant contends that the ALJ’s determination

was supported by substantial evidence. Dkt. No. 14, Def.’s Mem. of Law.

                        II. RELEVANT LEGAL STANDARD

                                 A. Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990).              Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d

Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied correct

legal principles, application of the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be deprived of the right to have

her disability determination made according to the correct legal principles.”); accord

Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano, 615 F.2d 23, 27 (2d

Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a mere

scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971). Where evidence is deemed susceptible to more than one rational interpretation,

the Commissioner’s conclusion must be upheld. Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

                                            -5-
           Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 6 of 16




sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v.

Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford

the Commissioner’s determination considerable deference, and may not substitute “its

own judgment for that of the [Commissioner], even if it might justifiably have reached a

different result upon a de novo review.” Valente v. Sec’y of Health & Human Servs., 733

F.2d 1037, 1041 (2d Cir. 1984).

                          B. Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §

404.1520. The Supreme Court has recognized the validity of this sequential evaluation

process. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The five-step process is as

follows:

       First, the [Commissioner] considers whether the claimant is currently
       engaged in substantial gainful activity. If he is not, the [Commissioner]
       next considers whether the claimant has a “severe impairment” which
       significantly limits his physical or mental ability to do basic work activities.
       If the claimant suffers such an impairment, the third inquiry is whether,
       based solely on medical evidence, the claimant has an impairment which is
       listed in Appendix 1 of the regulations. If the claimant has such an
       impairment, the [Commissioner] will consider him disabled without
       considering vocational factors such as age, education, and work experience;
       the [Commissioner] presumes that a claimant who is afflicted with a
       “listed” impairment is unable to perform substantial gainful activity.

                                             -6-
         Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 7 of 16




       Assuming the claimant does not have a listed impairment, the fourth inquiry
       is whether, despite the claimant’s severe impairment, he has the residual
       functional capacity to perform his past work. Finally, if the claimant is
       unable to perform his past work, the [Commissioner] then determines
       whether there is other work which the claimant could perform. Under the
       cases previously discussed, the claimant bears the burden of the proof as to
       the first four steps, while the [Commissioner] must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can

be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).

                                      III. ANALYSIS

                              A. Plaintiff’s Suicidal Ideation

       Plaintiff first contends that the ALJ failed to consider Plaintiff’s chronic suicidal

ideation and his resulting hospitalizations in reaching his determination. Pl.’s Mem. of

Law at pp. 8-11.

       Initially, the ALJ gave significant weight to the opinion of Dr. Nobel; this opinion

recites that Plaintiff alleges suicidal ideations, has a history of inpatient stays, the last of

which was in 2015 for suicidal thoughts, and concluded that his severe impairments were

specifically due to his depressive symptoms. Tr. at p. 92. The ALJ gave this opinion

significant weight because he found it was consistent with the claimant’s history of

anxiety, depression, and mild irritability as well as his continuing mental health treatment.

Tr. at p. 17. The ALJ also gave some weight to Dr. Moore’s opinion. Tr. at pp. 17-18.

In her opinion, Dr. Moore also recounted Plaintiff’s psychiatric history including



                                              -7-
        Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 8 of 16




numerous psychiatric hospitalizations, including one in 2015 for suicidal ideation, and

thoughts of suicide almost daily. Tr. at p. 543-44.

       As such, the opinions the ALJ gave weight to explicitly acknowledged these

issues. In addition, the ALJ describes Plaintiff’s psychiatric symptoms, and explains why

he does not find them to be disabling. Tr. at pp. 16-17. Indeed, the ALJ found depressive

disorder to be a severe impairment, and Plaintiff fails to explain why an explicit

discussion of his suicidal ideation and hospitalization were critical to the ALJ’s

determination, or what tie any additional limitation should have to some additional

decrease in residual functional capacity. See Burgess v. Astrue, 537 F.3d at 128 (plaintiff

“has the general burden of proving that he or she has a disability . . . and bears the burden

of proving his or her case at steps one through four”).

       B. Limitations to Work Pace, Attendance, and/or Dealing with Stress

       Plaintiff next contends that the ALJ failed to account for limitations to work pace,

attendance, and/or dealing with stress. Pl.’s Mem. of Law at pp. 11-16. Plaintiff argues

that there is no medical opinion that states that Plaintiff has no such limitations. Id.

Plaintiff argues that the medical opinions provide moderate or greater limitations on these

items, and that the ALJ’s analysis does not demonstrate that contrary evidence is

overwhelmingly compelling. Id.

       In the RFC, the ALJ determined that Plaintiff can

       understand and follow simple instructions and directions; perform simple
       tasks with supervision and independently; maintain attention/concentration
       for simple tasks; regularly attend to a routine and maintain a schedule; relate
       to and interact with co-workers and supervisors to the extent necessary to
       carry out simple tasks-i.e. he can ask for help when needed, handle conflicts

                                            -8-
        Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 9 of 16




       with others, state his own point of view, initiate or sustain a conversation
       and understand and respond to physical, verbal and emotional social cues
       but he should avoid work requiring more complex interaction or joint
       efforts with co-workers to achieve work goals; should have no more than
       occasional contact with co-workers and supervisors; and should have no
       more than incidental contact with the public. The claimant can handle
       reasonable levels of simple work-related stress in that he can make
       occasional simple decisions directly related to the completion of his tasks
       in a stable, unchanging work environment. I define incidental as more than
       never and less than occasional, simply the job should not involve direct
       interaction with the public but the hypothetical person does not need to be
       isolated away from the public.

Tr. at pp. 14-15.

       Regarding the limitations opined by Dr. Nobel, the moderate limitations to which

Plaintiff points are contained in the worksheet section of the MRFC, and not the MRFC

narrative, which simply provided that “claimant is limited to unskilled work. He would

perform best in a setting with limited ongoing contact with the public or coworkers.” Tr.

at p. 92. As Plaintiff explains, the narrative portion of the form is Dr. Nobel’s opinion,

and it does not contain any limitations to work pace, attendance, and/or dealing with

stress, aside from limiting him to unskilled work and limiting his contact with others. As

such, this opinion supports the RFC’s lack of limitations to these items. See Poulson v.

Berryhill, 2018 WL 2994390, at *11 (N.D.N.Y. June 14, 2018) (finding ALJ’s reliance

on agency consultant’s additional explanation was appropriate where plaintiff argued it

was potentially inconsistent with findings of moderate impairment in worksheet section).

Moreover, the assessment of Dr. Nobel that Plaintiff has moderate limitations to his

abilities in certain of these areas is not necessarily inconsistent with Dr. Nobel’s RFC

opinion. See Lowry v. Comm’r of Soc. Sec., 2017 WL 1290685, at *4 (N.D.N.Y. Mar.


                                           -9-
        Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 10 of 16




16, 2017) (“The ability to maintain a regular schedule falls under the category of

concentration and persistence. The Second Circuit has held that a moderate limitation in

the area of concentration, persistence, or pace would not necessarily preclude the ability

to perform unskilled work.”) (internal citation omitted) (collecting cases). The ALJ

accounted for the moderate limitations in maintaining a regular schedule opined by the

medical opinions to which he gave weight and the Court does not find error in that

determination. See, e.g., Shannon v. Berryhill, 2018 WL 6592181, at *3 (W.D.N.Y. Dec.

13, 2018); Lowry v. Comm’r of Soc. Sec., 2017 WL 1290685, at *4-5; Landers v. Colvin,

2016 WL 1211283, at *4 (W.D.N.Y. Mar. 29, 2016) (“The determination that Plaintiff is

limited to ‘simple, repetitive, and routine tasks’ accounts for Plaintiff’s limitations as to

maintaining attention and concentration, performing activities within a schedule, and

maintaining regular attendance”).

                         C. Weighing of the Medical Opinions

       Plaintiff contends that the ALJ improperly gave significant weight to Dr. Nobel

and that the ALJ should have given more weight to the opinions of Dr. Moore and Ms.

Gil. Pl.’s Mem. of Law at pp. 16-21.

       The ALJ gave Dr. Nobel’s opinion great weight, explaining that he is an acceptable

medical source with an understanding of the disability program’s policies and evidentiary

requirements, and that the opinion was “consistent with [Plaintiff’s] history of anxiety,

depression, and mild irritability as well as his continuing mental health treatment.” Tr. at

p. 17. The ALJ gave Dr. Moore’s opinion some weight. He found, however, that her

conclusions regarding Plaintiff’s limitations in making work decisions and maintaining a

                                            - 10 -
        Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 11 of 16




regular schedule and dealing with stress were based on Plaintiff’s subjective complaints,

were inconsistent with his presentation during most examinations, and were inconsistent

with his varied activities of daily living, many of which involve making decisions,

maintaining a regular schedule, and dealing with potentially stressful situations. Tr. at

pp. 17-18. The ALJ gave little weight to the opinion of Ms. Gil, because she was not an

acceptable medical source, she provided no clinical findings or narrative to support her

conclusion, and because the opinion was inconsistent with his treatment records and

activities of daily living as well as the opinions of Dr. Moore and Dr. Nobel. Tr. at p. 18.

       “[I]t was within the ALJ’s purview to review the opinions of record and weigh

them accordingly along with Plaintiff’s testimony, reports, and treatment history to

determine [his] RFC.” Nesiba O. v. Comm’r of Soc. Sec., 2019 WL 464882, at *7

(N.D.N.Y. Feb. 6, 2019) (citing cases). The ALJ has broad discretion when weighing

conflicting evidence in the record. Rayder v. Comm’r of Soc. Sec., 2016 WL 1090582, at

*9 (N.D.N.Y. Mar. 18, 2016) (citing Matta v. Astrue, 508 Fed. Appx. 53, 56 (2d Cir.

2013); Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012)). The ALJ relied

upon valid reasons in discounting Ms. Gil’s opinion, in giving varying weight to Dr.

Moore’s opinion, and in giving significant weight to Dr. Nobel’s opinion. “[T]he

opinions of State agency medical consultants[ ] . . . may constitute substantial evidence”

as long as those opinions are themselves supported by substantial evidence. Monroe v.

Comm’r of Soc. Sec., 2016 WL 7971330, at *8 (N.D.N.Y. Dec. 29, 2016) (citing Diaz v.

Shalala, 59 F.3d 307, 313 n. 5 (2d Cir. 1995)). The Court does not find that the ALJ

committed error in weighing the opinions.

                                           - 11 -
        Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 12 of 16




  D. ALJ’s Distinction Between Ability to Interact with Co-Workers/Supervisors
                                and the Public

       Next, Plaintiff contends that it was error for the ALJ to limit Plaintiff to incidental

contact with the public, but occasional contact with coworkers and supervisors, without

providing any explanation for the difference in treatment. Pl.’s Mem. of Law at pp. 21-

23. Plaintiff further argues that there is no medical opinion that contains this distinction,

and the medical records do not indicate any basis for making the distinction. Id.

       Dr. Nobel’s opinion provides that Plaintiff “would perform best in a setting with

limited ongoing contact with the public or coworkers.” Tr. at p. 92. Dr. Moore’s opinion

provided that Plaintiff has a moderate limitation in relating adequately with others. Tr. at

pp. 546-47. On this record, an RFC providing for the same level of interaction with both

the public and coworkers and supervisors, i.e., only occasional contact would be

supported by the opinions to which the ALJ assigned weight. See, e.g., Reilly v. Colvin,

2015 WL 6674955, at *3 (W.D.N.Y. Nov. 2, 2015) (“[G]enerally a limitation to only

‘occasional’ or ‘limited’ contact with others has been found sufficient to account for

moderate limitations in social functioning.”). Here, however, the RFC contains differing

levels of restrictive limitations on interactions, providing for occasional contact with

coworkers and supervisors and no more than incidental contact with the public. The ALJ

defined incidental as “more than never and less than occasional, simply the job should

not involve direct interaction with the public but the hypothetical person does not need to

be isolated away from the public.” Tr. at p. 15. The ALJ added additional restriction to

the category of interacting with the public. While the ALJ failed to explain the imposition


                                            - 12 -
         Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 13 of 16




of differing levels of interaction restrictions, Plaintiff does not provide any argument as

to why this additional restriction is harmful. Despite the lack of an express rationale for

the distinction, the ALJ nonetheless found that the more restrictive RFC still permitted

Plaintiff to work. Having arguably restricted Plaintiff more than the record supported,

the Court concludes that “the ALJ’s failure to offer a specific explanation” for the

challenged distinction is at most harmless error. LaRock ex rel. M.K. v. Astrue, 2011 WL

1882292, at *10 (N.D.N.Y. Apr. 29, 2011), report and recommendation adopted sub nom.

LaRock v. Astrue, 2011 WL 1883045 (N.D.N.Y. May 17, 2011). The Court does not find

this to be a basis to remand.

                                    E. Plaintiff’s Stress

         Plaintiff next argues that the ALJ failed to explain why limiting Plaintiff to simple

work properly addresses his problems with stress. Pl.’s Mem. of Law at p. 24. Here, the

ALJ gave significant weight to Dr. Nobel’s opinion, which opined that Plaintiff could

perform unskilled work and would perform best in a setting with limited ongoing contact

with the public or coworkers, and rejected Dr. Moore’s assessment that Plaintiff had

marked difficulties in dealing with stress. Tr. at p. 17. The ALJ limited Plaintiff to simple

tasks with occasional contact with others, and to simple work-related stress. Tr. at pp.

14-15.

         Courts have routinely held that RFC determinations can adequately account for a

claimant’s stress without specifically referencing a stress limitation. Jennifer Lee W. v.

Berryhill, 2019 WL 1243759, at *4 (N.D.N.Y. Mar. 18, 2019) (finding that limiting

plaintiff to routine and repetitive tasks and limiting Plaintiff from doing “tasks requiring

                                             - 13 -
        Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 14 of 16




public contact or more than occasional interactions with coworkers” accounted for

plaintiff’s stress) (citing Clemons v. Comm’r of Soc. Sec., 2017 WL 766901, at *6

(N.D.N.Y. Feb. 27, 2017)). The limitations imposed by the ALJ sufficiently addressed

any assessed limitations to Plaintiff’s ability to handle stress at work. See Steffens v.

Colvin, 2015 WL 9217058, at *4 (W.D.N.Y. Dec. 16, 2015) (“the RFC finding requiring

low contact with coworkers and the public adequately accounted for plaintiff’s stress”);

see also Natashia R. v. Berryhill, 2019 WL 1260049, at *12 (N.D.N.Y. Mar. 19, 2019);

Lafond v. Astrue, 2013 WL 775369, at *12 (W.D.N.Y. Feb. 28, 2013) (“The ALJ

adequately accounted for Lafond’s limitations in dealing with stress by restricting him to

simple and repetitive tasks; no fast-paced production requirements; the necessity of

making only simple decisions; and few, if any, changes in the workplace.”). The Court

finds no error in the ALJ’s handling of Plaintiff’s stress.

                               F. Third-Party Statements

       Plaintiff asserts simply that “The ALJ acknowledges the third-party statements,

but errs in failing to weight them or otherwise address them in forming the RFC” without

any elaboration or citation. Pl.’s Mem. of Law at p. 24. In his determination, the ALJ

recites that

       Catherine Brownell and Michael Kelly, the claimant’s parents, have
       submitted statements regarding the claimant’s impairments and functional
       abilities. They indicate that the claimant has a long history of paranoia,
       reckless behavior, anger issues, and insomnia and that he is unable to
       perform basic activities of daily living such as driving a car, shopping,
       working, and generally being around other people. They further note that
       the claimant has had these issues his whole life and that he has a genetic
       proclivity to have them, as many people in their family have similar health
       issues.

                                            - 14 -
          Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 15 of 16




Tr. at p. 15 (internal citations to the record omitted). The ALJ also notes that “[t]he

claimant testified that he does not have the will to do things while his parents note that

the claimant cannot shop or interact well with others. However, as outlined below, the

claimant states that he has been able to live independently and perform a variety of

activities of daily living, many of which involve initiative and social interaction.” Tr. at

pp. 16-17. It is clear here that the ALJ, although not explicitly stating what amount of

weight he was giving to these statements, did consider them and largely discounted them.

In addition, the opinion to which the ALJ gave weight considered those statements in

drawing its conclusions. Tr. at p. 92 (Dr. Nobel’s explanation stating “3RD party function

report stated limited interaction with people, does not handle stress well.”). The Court

does not find the ALJ’s treatment of third party statements to be a basis to remand the

determination. See Sepulveda v. Berryhill, 2018 WL 2381887, at *5 (W.D.N.Y. May 25,

2018) (“It is not the law in this circuit that an ALJ is required to state explicitly that he is

rejecting corroborating testimony of a claimant’s family members and give reasons

why.”) (citation and internal quotation marks omitted); Panella v. Colvin, 2016 WL

1275644, at *5 n.2 (N.D.N.Y. Mar. 31, 2016) (“[T]o the extent that Plaintiff argues that

the ALJ erred by not discussing in his written decision the testimony of Plaintiff’s family

members and others concerning his physical limitations, the Court finds this argument to

be without merit.”) (citing Bonet ex rel. T.B. v. Colvin, 523 Fed. Appx. 58, 59 (2d Cir.

2013)).




                                             - 15 -
        Case 3:20-cv-00157-DJS Document 21 Filed 02/12/21 Page 16 of 16




                                      G. Step Five

       Finally, Plaintiff contends that the Step Five determination is not supported by

substantial evidence because the ALJ’s hypothetical did not account for the full extent of

Plaintiff’s impairments. Pl.’s Mem. of Law at p. 25. However, the hypothetical relied

upon included the RFC as determined by the ALJ, which the Court has found above to be

supported by substantial evidence. As such, this argument fails.

                                   IV. CONCLUSION

       ACCORDINGLY, it is

       ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings (Dkt. No. 10)

is DENIED; and it is further

       ORDERED, that Defendant’s Motion for Judgment on the Pleadings (Dkt. No.

14) is GRANTED; and it is further

       ORDERED, that Defendant’s decision denying Plaintiff disability benefits is

AFFIRMED; and it is further

       ORDERED, that Plaintiff’s Complaint is DISMISSED; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Decision and Order

upon the parties to this action.

Dated: February 12, 2021
       Albany, NY




                                          - 16 -
